Name: Commission Regulation (EEC) No 981/87 of 3 April 1987 extending Regulation (EEC) No 139/87 on the emergency supply of beef to the most deprived persons
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 4. 87 Official Journal of the European Communities No L 92/17 COMMISSION REGULATION (EEC) No 981/87 of 3 April 1987 extending Regulation (EEC) No 139/87 on the emergency supply of beef to the most deprived persons HAS ADOPTED THIS REGULATION : Article 1 The application of Regulation (EEC) No 139/87 in respect of the availability of beef free of charge and its free distribution to the most deprived persons in Greece is hereby extended until 30 April 1987. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 139/87 (3) provides for beef to be made available for relief work and to charitable organizations, for free distribution to the most deprived persons ; whereas this scheme runs only until 31 March 1987 ; whereas, in view of the exceptional weather conditions in Greece, the scheme to assist the most deprived persons in that Member State should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 April 1987. For the Commission Frans ANDRIESSEN Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p. 24. (2) OJ No L 48 , 17. 2. 1987, p. 1 . P) OJ No L 17, 20 . 1 . 1987, p. 19 .